NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Argued November 2, 2007
                                   Decided December 10, 2007

                                              Before

                              Hon. DANIEL A. MANION, Circuit Judge

                              Hon. ILANA DIAMOND ROVNER, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge


No. 06-3976

ROSE A. ADKINS,                                        Appeal from the United States
               Plaintiff-Appellant,                    District Court for the
                                                       Southern District of Indiana,
       v.                                              Indianapolis Division.

MEIJER STORES LIMITED                                  No. 05 C 1422
PARTNERSHIP,
             Defendant-Appellee.                       John Daniel Tinder, Judge.


                                                ORDER

         On a September day in 2004, 77-year-old Adkins and her daughter, Monta Riggs, exited
a Meijer store on East Washington Street in Indianapolis, after a shopping trip. In the parking
lot, they unloaded two carts’ worth of groceries into Riggs’ car. Ms. Adkins then joined the two
empty carts together, one nestled inside the other. As she pushed the carts toward a cart corral,
the first cart got loose. As it rolled threateningly toward a truck, Adkins gave chase and ran after
it.

       The next thing she knew, she was on the pavement. She had fallen, breaking her
shoulder in two places, fracturing her nose, and sustaining a bump on her head.

      Adkins described her experience colorfully:
No. 06-3976                                                                                     2



       A       So while I was going trying to get [the cart], there was something under my
               feet. I don’t know what it was, but it was just like I was picked up and
               throwed. It was like I was throwed inside of a dry swimming pool.

       Q       What was under your foot?

       A       I don’t know. It was just – I don’t know. There was something. It was
               underneath there. Something threw me.

       Riggs didn’t see the fall but immediately rushed to her mother’s side after she saw her on
the ground. Mother and daughter were soon joined by a Meijer employee, store detective Kevin
Paicely, Jr.

       After an ambulance arrived to take Adkins to the hospital, Paicely photographed the
scene. The pictures showed that several cracks in the parking lot had been patched and sealed.
One photo showed a piece of paper in the parking lot, but Paicely did not remember seeing any
paper near Adkins when he originally approached her. The day after the accident, Adkins’
granddaughter took additional photos of the area.

        Adkins brought a negligence action against Meijer in Indiana state court, claiming that a
crack in the grocery store parking lot caused her to fall. Meijer removed the case to the United
States District Court for the Southern District of Indiana where, after discovery, Meijer moved
for summary judgment.

        In its motion, Meijer argued that Adkins couldn’t prove that it breached its duty of
reasonable care to her or that a crack in the pavement caused her to fall. District Judge John
Daniel Tinder agreed and granted Meijer’s motion. Adkins v. Meijer Stores Ltd. P’ship, 2006
WL 2916834 (S.D. Ind. 2006). Adkins appeals from this judgment and, for the reasons that
follow, we affirm.

        We review the district court’s grant of summary judgment de novo, Steen v. Myers, 486
F.3d 1017, 1021 (7th Cir. 2007), viewing the record in the light most favorable to the nonmoving
party (here, Adkins), Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.
Ed. 2d 202 (1986). Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law.” Fed. R. Civ. P. 56(c).

        To succeed on her negligence claim, Adkins must prove that Meijer owed her a duty, that
it breached that duty, and that she suffered an injury that was proximately caused by Meijer’s
breach. Hayden v. Paragon Steakhouse, 731 N.E.2d 456, 458 (Ind. App. 2000). Each element
No. 06-3976                                                                                      3



of Adkins’ negligence claim must be supported by specific factual evidence or by reasonable
inferences from those facts. Id. at 458.

       Meijer acknowledges that Adkins suffered a severe injury. Also, Meijer admits that it
owed Adkins, an invitee, the duty to exercise reasonable care. See Burrell v. Meads, 569 N.E.2d
637, 639 (Ind. 1991).

         We agree with Meijer, however, that Adkins cannot establish that her fall was caused by
cracks or uneven patching in Meijer’s parking lot. Adkins was not looking at the ground as she
fell; she was looking at the runaway cart. She could not know and was unable to say what, if
anything, caused her to fall:

       Q       Your lawsuit says that there was a crack in the concrete that caused your
               fall?

       A       Well, I guess that’s what the pictures might have shown that [my]
               granddaughter took.

       Adkins relies on the parking lot’s condition to “circumstantially” establish causation,
which she cannot do. Even if we assume that Meijer’s parking lot was in disrepair, posing a
danger to customers, causation may not be inferred merely from the existence of an allegedly
negligent condition. Hayden, 731 N.E.2d at 458.

        Adkins’ testimony doesn’t get her over the threshold. She cryptically testified that
“something under [her] feet” “threw [her].” The lack of specificity in this testimony distinguishes
Adkins’ statements from those made by plaintiffs whose cases survived summary judgment. See,
e.g., Barsz v. Max Shapiro, Inc., 600 N.E.2d 151, 152 (Ind. App. 1992) (plaintiff claimed that she
slipped on something that felt like ice or grease); Golba v. Kohl's Dep’t Store, Inc., 585 N.E.2d
14, 17 (Ind. App. 1992) (plaintiff believed she slipped when her heel landed on a round object
like a small stone or a BB pellet). Adkins’ testimony reflects no direct connection between an
identified defect (even an ill-defined defect) and her resulting injury.

         Significantly, even Adkins skips a step in her presentation of the facts, repeatedly stating
in her brief that she suffered a “trip” and fall in Meijer’s parking lot. Adkins, however, never
testified that she tripped or caught her foot in a groove or crack in the pavement. When Adkins
examined photos of the scene, she could not pinpoint the location of her fall. For this reason, we
do not know whether she stepped in or near a crack in the lot. Finally, no one witnessed Adkins’
fall.

        The defects in this evidence are beyond repair. To conclude from the evidence Adkins
has introduced that her fall was proximately caused by cracks or uneven patching or any other
negligent condition in Meijer’s parking lot would require impermissible speculation. A
No. 06-3976                                                                                      4



reasonable factual inference cannot rest on speculation or conjecture alone. Hayden, 731 N.E.2d
at 458.

       Our responsibility to interpret the evidence in the light most favorable to Adkins does
not require us to fill in evidentiary gaps that Adkins has left wide open. Because Adkins has
introduced insufficient evidence to prove proximate cause--an essential element of her case--
Meijer was entitled to summary judgment.

       The judgment of the district court is AFFIRMED.